Citation Nr: 1753408	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-23 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for status post lumbar surgery with residual L5-S1 disc space narrowing, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1986 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is currently under the jurisdiction of the Chicago, Illinois RO.

This case was previously remanded by the Board in November 2012 and November 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In July 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In an April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing to 10 percent, effective June 1, 2006.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Board remanded the claim of entitlement to service connection for a disability manifested by dizziness, blackouts and seizures for additional development.  A February 2016 rating decision granted entitlement to service connection for vasovagal syncope (claimed as a disability manifested by dizziness, blackouts and seizures).  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing has been manifested by pain productive of forward flexion of the thoracolumbar spine to no less than 90 degrees and combined range of motion of 225, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post lumbar surgery with residual L5-S1 disc space narrowing have not been met.  38 U.S.C.A. §§ 1155, 5107 (west 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).  







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increase Initial Rating

The Veteran seeks an initial rating in excess of 10 percent for status post lumbar surgery with residual L5-S1 disc space narrowing.   The Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing has been rated as 10 percent disabling, under Diagnostic Code 5237, continuously since June 1, 2006, the day following his separation from active service.  The applicable rating period is therefore from June 1, 2006, the effective date for the award of service connection for status post lumbar surgery with residual L5-S1 disc space narrowing through the present.  See 38 C.F.R. § 3.400. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A review of the Veteran's VA treatment records reveals that the Veteran has regularly complained of low back pain.  The records do not include range-of-motion measurements or other information necessary to rate the Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing under the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran was provided a VA joints examination in April 2009.  The Veteran reported constant pain in the lower left side of his back.  The Veteran described flare-ups a couple of times a month that cause an increase in pain and a limited range-of-motion.  The Veteran stated he has difficulty standing or walking for more than 10 minutes due to the back pain.  Upon examination, the Veteran had forward flexion to 90 degrees with no objective evidence of painful motion, extension to 30 degrees with no objective evidence of painful motion, bilateral bending to 30 degrees with no evidence of painful motion and bilateral rotation to 30 degrees with no evidence of painful motion.  In addition, there was no additional functional impairment due to pain, weakness, fatigability, incoordination or repetition upon three repetitive motions.  The VA examiner diagnosed the Veteran with severe degenerative disc disease and mild to moderate degenerative joint disease of the lumbar spine.  

The Veteran was provided a VA examination in April 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he has near constant pain in his low back rated as one out of ten on most days but can be up to six out of ten. He further stated his low back pain will increase with standing, sitting or walking more than five to ten minutes.  The Veteran stated he has flare-ups a couple of times per week and the pain is a six out of ten that are self-limiting.  On range-of-motion testing, the Veteran had forward flexion to 90 degrees with objective evidence of painful motion at 60 degrees, extension to 20 degrees with no objective evidence of painful motion, bilateral flexion to 30 degrees with no objective evidence of painful motion and bilateral rotation to 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions with no additional limitation of range-of-motion.   The VA examiner stated that the Veteran has functional loss and/or functional impairment of the thoracolumbar spine in the form of pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The Veteran did not have guarding, muscle spasms or muscle atrophy.  The Veteran did not have intervertebral disc syndrome (IVDS).  

The Veteran was provided a VA back examination in January 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he is limited to walking one and half miles per day.  He has back pain approximately two times per day which ranges from a one out of ten to a five out of ten that last four to five hours.  The Veteran further stated he tries to avoid bending over and when his back is bothering him he is able to bend forward but can have difficulty returning to an upright position.  The Veteran stated he has flare-ups to a seven or eight out of ten about once a year which last about a week.  The last such episode occurred in October 2015.  On range-of-motion testing, the Veteran had forward flexion to 90 degrees, extension to 30 decrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees and bilateral rotation to 25 degrees.  Pain was noted upon examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range-of-motion.  The Veteran did not have IVDS or ankylosis.    

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is no indication that the range of motion testing was performed other than on weight bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The record does not show that the Veteran met the requirements for an initial rating in excess of 10 percent under Diagnostic Code 5237 at any time during the rating period.  Specifically, the Veteran has not demonstrated abnormal range of motion of the lumbar spine as described in the criteria for any rating in excess of 10 percent, including after repetitive use testing.  Furthermore, the record is absent for evidence of ankylosis of any portion of the thoracolumbar spine.

A higher initial valuation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As the Veteran's forward flexion at all three VA examinations was to 90 degrees and the combined range-of-motion at each VA examination was greater than 120 degrees he is not entitled to a 20 percent disability rating.

The Board has considered whether a higher initial rating is warranted under other applicable diagnostic codes.  Diagnostic Code 5243 provides ratings in excess of 10 percent where there is evidence of intervertebral disc syndrome with incapacitating episodes.  However, the Veteran has not argued and the record does not reflect that he has had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any period on appeal.  Therefore, a 20 percent rating under Diagnostic Code 5243 is not for application, and the Veteran is not entitled to an initial rating in excess of 10 percent under that diagnostic code.  

The Board has further considered whether the Veteran is entitled to a higher initial rating based on additional functional loss or impairment under 38 C.F.R. § 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. at 202; Burton, 25 Vet. App. at 1.  At the April 2009, April 2013 and January 2016 VA examinations, the Veteran reported flare-ups.  However, at the January 2016 VA examination the Veteran reported that when his back is bothering him he is able to bend forward.  The Veteran did not state that during flare-ups his forward flexion is additionally limited.  Additionally, the Veteran did not demonstrate additional functional loss upon repetitive use testing at any of his VA examinations.  The Board acknowledges that at the January 2016 VA examination the Veteran reported functional loss.  However, the Veteran also stated that when he experiences pain he continues to be able to forward flex.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 10 percent is warranted at any time during the rating period.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected status post lumbar surgery with residual L5-S1 disc space narrowing.  See Mitchell, 25 Vet. App. at 32.  Therefore, the Veteran's pain and any functional loss of the low back are encompassed by the 10 percent rating, and an initial rating in excess of 10 percent for the status post lumbar surgery with residual L5-S1 disc space narrowing is not warranted at any time during the rating period.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.   

In summary, the evidence shows that, throughout the entire rating period, the Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing has been manifested by no more than painful motion that is noncompensable under the appropriate diagnostic codes.  The Veteran has also been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  As such, the Veteran is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003.  The minimum compensable rating for the degenerative joint disease of the lumbar spine under Diagnostic Code 5237 is 10 percent.  Therefore, throughout the entire rating period, the Veteran has been entitled to an initial rating of 10 percent, no higher, for the degenerative disc disease of the lumbar spine.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected status post lumbar surgery with residual L5-S1 disc space narrowing currently at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board therefore finds that the criteria for a higher initial rating for the Veteran's status post lumbar surgery with residual L5-S1 disc space narrowing have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for status post lumbar surgery with residual L5-S1 disc space narrowing is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


